— Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 17, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.We reject claimant’s contention that the Administrative Law Judge improperly denied his request to subpoena various witnesses. The requested medical testimony was unnecessary insofar as it was accepted that claimant had "medical disabilities” and documentation to that effect was admitted at the hearing. As to the requested testimony of two correction officers, that concerned the training experience of those believed to be fit for duty rather than of those with medical limitations. Therefore, that testimony was also irrelevant (see, Matter of Phillips [Hartnett], 161 AD2d 1067). As to the merits of claimant’s case, there is substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant voluntarily left his job without good cause (see, Matter of Konjevic [Ross], 80 AD2d 696). It was for the Board to determine whether claimant had reasonable grounds to believe that his personal safety was endangered (see, Matter of Fried [Ross] 54 AD2d 521). The conflicting testimony presented the Board with questions of fact and credibility which were within its province to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714). Claimant’s remaining contentions have been considered and rejected as lacking in merit.Mahoney, P. J., Weiss, Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.